IN THE SUPREME COURT OF THE STATE OF NEVADA


                      DAVID ROY ABBOTT,                                       No. 84872
                                               Appellant,                                    FILE
                                  vs.
                                                                                             AUG 08 2022
                     THE STATE OF NEVADA,
                                                                                            ELIZABETH A. BROiNN
                                      Respondent.                                         CLERK OF §UPRENIE COURT
                                                                                        BY                     z
                                                                                               DEPUTY CLERN
                      DAVID ROY ABBOTT,                                     / No. 84873
                                      Appellant,
                                  vs.
                     THE STATE OF NEVADA,
                                      Respondent •



                                          ORDER DISMISSING APPEALS
                                 These are pro se appeals from district court orders dismissing
                     appellant's postconviction petitions for writs of habeas corpus. Second
                     Judicial District Court, Washoe County; Kathleen M. Drakulich, Judge.
                                  Preliminary review of these appeals revealed a potential
                     jurisdictional defect.   The district court entered the orders dismissing
                     appellant's petitions on April 19, 2022, and the clerk of the district court
                     served notices of entry of orders on April 20, 2022. Appellant's notices of
                     appeal were therefore due by May 23, 2022. See NRS 34.575. Appellant's
                     notices of appeal, however, were not filed in the district court until June 10,
                     2022, well beyond the relevant appeal period. Appellant dated his notices
                     of appeal May 18, 2022.
                                 Pursuant to NRAP 4(d), if appellant delivered his notices of
                     appeal to a prison official for mailing on or before May 23, 2022, and utilized
                     the notice of appeal log or other system designed for legal mail, his notices
                     of appeal would be deemed timely filed.        Because this court could not
SUPREME COURT
     OF
   NEVADA

(0) 1947A   00191.
                determine from the documents before it whether the notice of appeal should
                be deemed timely, this court ordered the attorney general to obtain and
                transmit to the clerk of this court certified copies of the notice of appeal log
                rnaintained at the prison indicating the actual date upon which appellant
                delivered to a prison official his notices of appeal.
                            The attorney general has responded and provides this court
                with a copy of the applicable notice of appeal log from April and May of 2022
                and a declaration from the law librarian who maintains the notice of appeal
                log at the prison where appellant is housed and who communicated with the
                prison mail room for the same months. These documents evidence that
                there are no entries for appellant in the prison mail logs that would support
                a finding that the notices of appeal were timely delivered to a prison official
                or timely mailed from the prison. See NRAP 4(d) (providing that when the
                institution has a notice-of-appeal log or another system designed for legal
                mail, the inmate must use that log or system to receive the benefit of the
                rule). Accordingly, the June 10, 2022, date controls.
                            "[Nil untimely notice of appeal fails to vest jurisdiction in this
                court."   Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994).
                Appellant has not demonstrated that he timely submitted his notices of
                appeal. This court lacks jurisdiction and therefore
                            ORDERS these appeals DISMISSED.



                                                                        J
                                         Silver
                                o




                Cadish

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2
                                                                                               ;7:
                cc:   Hon. Kathleen M. Drakulich, District Judge
                      David Roy Abbott
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
          OF
      NEVADA


(()) I 947A
                                                   3